            Case 1:20-cv-01147-KHP Document 49 Filed 08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JENNY ENG,                                                                8/21/2020

                                Plaintiff,
                                                            1:20-cv-01147 (KHP)
                 -against-                                  ORDER OF DISMISSAL
 CHINA TING APPAREL, LLC et al,

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, Title VII

of the Civil Rights Act, the New York State Human Rights Law, and the New York City Human

Rights Law, which is before this Court on the consent of the parties pursuant to 28 U.S.C. §

636(c), the parties, having reached an agreement in principle to resolve the action, have placed

their proposed settlement agreement before this Court for approval. See Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA

settlements). The parties have also submitted a letter detailing why they believe the proposed

settlement agreement is fair, reasonable, and adequate. (Dkt. 45.) This Court has reviewed the

parties’ submissions in order to determine whether the proposed agreement represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in the parties’ letter, the terms of the

proposed settlement agreement, and in light that the settlement was reached through arms-length

mediation through this Court’s mediation program, it is hereby ORDERED that:

       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.
            Case 1:20-cv-01147-KHP Document 49 Filed 08/21/20 Page 2 of 3




       2.       The Court notes that this Order does not incorporate the terms of the parties’

proposed agreement. Further, the settlement agreement does not recite that this Court will retain

jurisdiction to enforce its terms, and this Court has made no independent determination to retain

jurisdiction. Accordingly, nothing in this Court’s approval of the settlement under Cheeks

should be construed as such a determination. See Hendrickson v. United States, 791 F.3d 354,

359-60 (2d Cir. 2015) (finding that a federal court will retain ancillary jurisdiction to enforce a

settlement only where it has (1) expressly retained jurisdiction over enforcement of the

agreement, or (2) incorporated the terms of the parties’ settlement agreement in a court order);

see also Mao v. Mee Chi Corp., No. 15-cv-1799 (JCF), 2016 WL 6754342, at *1 (S.D.N.Y.

Feb. 11, 2016) (finding no retention of jurisdiction in the context of judicial approval of an FLSA

settlement, on the ground that “[i]t is not enough that the court somehow have given the

settlement its ‘judicial imprimatur’” (citing Hendrickson, 791 F.3d at 358-59)).

       3.       As a result of the Court’s approval of the parties’ proposed settlement, this action

is hereby discontinued with prejudice and without costs, provided, however, that, within 30 days

of the date of this Order, if any aspect of written documentation of the settlement is not

completed, then Plaintiff may apply by letter for the restoration of the action to the active

calendar of the Court.

       4.       The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       August 21, 2020

                                                      SO ORDERED.


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge



                                                  2
         Case 1:20-cv-01147-KHP Document 49 Filed 08/21/20 Page 3 of 3




Copies to:

All counsel (via ECF)




                                       3
